Title: To George Washington from General William Howe, 22 May 1777
From: Howe, William
To: Washington, George



Sir
New York 22d May 1777

Not having received an Answer to my Letter of the 21st April, I am to request your final Decision upon the Demand I then made of the Prisoners in your Possession, both Officers and Soldiers, in Exchange for those I have returned, and for your Determination respecting the Prisoners now here, that I may my Arrangements accordingly.
It is with Concern I receive frequent Accounts of the ill Treatment still exercised upon Lieutenant Colonel Campbell, which I had Reason to flatter myself you would have prevented. He has, it is true, been taken out of a common Dungeon, where he had been confined with a Degree of Rigor, that the most attrocious Crimes would not have justified, but he is still kept in the Jailers House, exposed to daily Insult from the deluded Populace. This Usage being repugnant to every Sentiment of Humanity, and highly unworthy of the Character you profess, I am compelled to repeat my Complaint against it, and to claim immediate Redress to this much injured Gentleman. With due Respect, I am Sir Your most obedient humble Servant

W. Howe

